12-3762
         Wangdue v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 468 106
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _______________________________________
12
13       SONAM WANGDUE, AKA SONAM WANGDU
14                Petitioner,
15
16                           v.                                 12-3762
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Jason A. Nielson, Of Counsel,
24                                     Mungoven & Associates, P.C., New
25                                     York, New York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Frances W. Fraser, Senior
29                                     Litigation Counsel; Justin R.
 1                           Markel, Trial Attorney, Office of
 2                           Immigration Litigation, U.S.
 3                           Department of Justice, Washington
 4                           D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Sonam Wangdue, an alleged native and citizen

11   of the Tibetan region of China, seeks review of an August

12   31, 2012, decision of the BIA, affirming the December 22,

13   2010, decision of Immigration Judge (“IJ”) Alan Vomacka,

14   denying him asylum, withholding of removal, and relief under

15   the Convention Against Torture (“CAT”).   In re Sonam

16   Wangdue, No. A087 468 106 (B.I.A. Aug. 31, 2012), aff’g No.

17   A087 468 106 (Immig. Ct. N.Y. City Dec. 22, 2010).   We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   both the IJ’s and the BIA’s opinions “for the sake of

22   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

23   2008) (citation omitted).   The applicable standards of

24   review are well established.   See 8 U.S.C. § 1252(b)(4)(B);

25

                                    2
 1   see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d

 2   Cir. 2008).

 3       The agency may, considering the totality of the

 4   circumstances, base a credibility finding on inconsistencies

 5   in an asylum applicant’s statements and other record

 6   evidence without regard to whether they go “to the heart of

 7   the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

 8   Xia Lin, 534 F.3d at 163-64.   Here, substantial evidence

 9   supports the agency’s adverse credibility determination.

10       The agency reasonably relied on discrepancies between

11   Wangdue’s testimony and an identity document issued by the

12   Indian government that he used to obtain a visa and enter

13   the United States.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

14   Xia Lin, 534 F.3d at 163-64.   The agency was not compelled

15   to credit Wangdue’s explanation that the document was

16   fraudulent and obtained from a broker to assist in his U.S.

17   visa application because, aside from the location of his

18   birth, the document contained correct identifying

19   information (name, date of birth, address, father’s name).

20   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).     On

21   the other hand, crediting Wangdue’s explanation that the

22   document was false, the submission of that fraudulent


                                    3
 1   document to obtain immigration benefits alone was sufficient

 2   to find him not credible, as the document was not prepared

 3   or used to escape persecution.      See Siewe v. Gonzales, 480

 4 F.3d 160, 170 (2d Cir. 2007).

 5       The agency identified several other record

 6   inconsistencies regarding the dates of Wangdue’s employment

 7   in India and whether he lost his Tibetan Freedom Movement

 8   Book or merely submitted it for renewal.      See 8 U.S.C.

 9   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   Wangdue did not provide compelling explanations for the

11   inconsistencies.    See Majidi, 430 F.3d at 80.

12       Because the agency’s adverse credibility determination

13   is supported by substantial evidence, the agency did not err

14   in denying Wangdue asylum, withholding of removal, and CAT

15   relief because those claims were based on the same factual

16   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

17   Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.     Any pending request for


                                     4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7
8




                                   5